DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-19 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites (emphasis added): 
[Claim 1] An apparatus for deriving a social relation between accounts based on a transaction ledger, the apparatus comprising: 
a data storage unit storing account information, software for deriving an inter-account social relation, and inter-account social relation information; 
and a processor deriving the inter-account social relation based on a transaction ledger generated by transactions among users with the accounts and 
performing construction of a social media service based on the accounts by using the derived inter- account social relation 
and data processing and transmission/reception for supporting community activities among respective accounts.

Examiner finds that the emphasized portions of claim 1 recite an abstract idea—namely, mental processes. See MPEP 2106.04(a)(2)(III). 
When read as a whole, the recited limitations are directed to using mental steps to observe and evaluate data. See id (“Accordingly, the ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions”). 
Turning to each limitation individually, the deriving step merely requires observation of as little as two user transactions in a provided ledger and an evaluation of whether those two user transactions have any type of social connection. 
The performing step merely requires remembering (or notating with the aid of pen and paper) the derived contacts of those transactions (if any). 
The additional elements “An apparatus for1 deriving a social relation between accounts based on a transaction ledger, the apparatus comprising . . . and a processor. . . and data processing and transmission/reception for2 supporting community activities among respective accounts” are recited at a high level of generality and such that they amount no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. 
With respect to the following: 
a data storage unit storing account information, software for deriving an inter-account social relation, and inter-account social relation information; 

Examiner finds that element recites insignificant extra solution activity in the form of mere data gathering.  See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application. See MPEP 2106.05(g):  
With respect to inventive concept, mere instructions to implement an abstract idea on a computer cannot provide an inventive concept.  See MPEP 2106.05(I)(A). Additionally, the elements are analogous to receiving or transmitting data over a network and therefore are routine and conventional and cannot provide an inventive concept. See MPEP 2106.05(d)   
	With respect to “a data storage unit storing account information, software for deriving an inter-account social relation, and inter-account social relation information” Examiner finds this element cannot provide an inventive concept because it is analogous to storing and retrieving information in memory and/or electronic record keeping.  See MPEP 2106.05(d)(II) (emphasis added): 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).

Claim 2 recites “[Claim 2] The apparatus of claim 1, wherein the account includes a blockchain address.” Examiner finds this recitation merely links the claim to a particular technology and therefore does not integrate the claim nor provide an inventive concept. See MPEP 2106.05(h). 
Claim 3 recites “[Claim 3] The apparatus of claim 1, wherein the processor derives the inter-account social relation by using transaction information between the accounts.” Examiner finds this claim recites mental processes in that it merely requires observation and evaluation of information. 
Claim 4 recites “[Claim 4] The apparatus of claim 1, wherein the transaction information includes at least one of transaction information between the corresponding account and another account and a transaction frequency with the other account.” Examiner finds this claim recites mental processes in that it merely requires observation and evaluation of information. 
Claim 5 recites “Claim 5] The apparatus of claim 1, wherein the processor calculates a value scale of each account from the derived social relation.” Examiner finds this element recites mental processes in that it merely requires observation and evaluation of information. This element is also a mathematical calculation. 
Claim 5 additionally recites “and the data storage unit further stores the calculated value scale.” This element recites mere data gathering and does not integrate the exception nor provide an inventive concept for the reasons given above for claim 1.  
Claim 6 recites “[Claim 6] The apparatus of claim 5, wherein the processors calculates the value scale of the account by using at least one of a weighted centrality scale, amount information of the corresponding account, change ratio information, and a level of identity verification information.” This element recites mental process.  There is no indication in the claims that this calculation involves numbers that could not be practically performed in a human’s mind. Additionally, this element also merely recites mathematical calculations which is also an abstract idea. 
Claims 7-11 recite mathematical calculations.  Combining abstract ideas does not render the combination any less abstract.  See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017).
Claim 12 recites “the apparatus of claim 5, wherein the value scale includes a value evaluation scale by evaluation, a score scale, or a grade scale.” This element recites mental process.  There is no indication in the claims that this calculation involves numbers that could not be practically performed in a human’s mind. Additionally, this element also merely recites mathematical calculations which is also an abstract idea. 
Claim 13 recites “[Claim 13] The apparatus of claim 5, wherein the processor expresses the value scale by a plurality of badge images or a plurality of character images according to an importance, a utilization pattern, or characteristics of the account.” This claim recites insignificant extra solution activity (insignificant application) and therefore does not integrate the exception. Examiner takes official notice that this element was routine in the art before the effective filing date of the invention. There is no inventive concept recited
Claim 14 recites “[Claim 14] The apparatus of claim 13, wherein the characteristics of the account include at least one of a transaction size, a transaction frequency, a size of amount, and a transaction item” This claim recites insignificant extra solution activity (insignificant application) and therefore does not integrate the exception. Examiner takes official notice that this element was routine in the art before the effective filing date of the invention. There is no inventive concept recited.
Claim 15 recites “[Claim 15] The apparatus of claim 1, wherein the processor provides the derived inter-account social relation to a social media service providing apparatus so as to be linked with a social media account.” Examiner finds this recitation merely links the claim to a particular technology and therefore does not integrate the claim nor provide an inventive concept. See MPEP 2106.05(h). 
Claim 16 recites (emphasis added): 
[Claim 16] A method for deriving a social relation between accounts based on a transaction ledger, the method comprising: acquiring transaction information for a random account based on a transaction ledger generated by transactions among users with accounts; 
deriving a social relation between respective accounts based on the acquired transaction information; and performing construction of a social media service based on the account by using the derived social relation between the respective accounts and data processing and transmission/reception for supporting community activities among the respective accounts.

Examiner finds that the emphasized portions of claim 1 recite an abstract idea—namely, mental processes. See MPEP 2106.04(a)(2)(III). When read as a whole, the recited limitations are directed to using mental steps to observe and evaluate data. See id (“Accordingly, the ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions”). 
Turning to each limitation individually, the deriving step merely requires observation of as little as two user transactions in a provided ledger and an evaluation of whether those two user transactions have any type of social connection. 
The performing step merely requires remembering (or notating with the aid of pen and paper) the derived contacts of those transactions (if any). 
The additional elements “A method for deriving a social relation between accounts based on a transaction ledger, the method comprising:. . . data processing and transmission/reception for3 supporting community activities among the respective accounts. . .are recited at a high level of generality and such that they amount no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f).
With respect to the following: 
acquiring transaction information for a random account based on a transaction ledger generated by transactions among users with accounts; 

Examiner finds that element recites insignificant extra solution activity in the form of mere data gathering.  See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application. See id.  
The following limitations 
A method for deriving a social relation between accounts based on a transaction ledger, the method comprising:. . . data processing and transmission/reception for supporting community activities among the respective accounts
cannot provide an inventive concept because they are equivalent to “apply it”.  See MPEP 2106.05(f). Additionally, they are analogous to receiving or transmitting data over a network and therefore are routine and conventional and cannot provide an inventive concept. See MPEP 2106.05(d). 
With respect to the following: 
acquiring transaction information for a random account based on a transaction ledger generated by transactions among users with accounts; 

Examiner finds this element cannot provide an inventive concept because it is analogous to storing and retrieving information in memory and/or electronic record keeping.  See MPEP 2106.05(d)(II). 
As such, this claim recites an abstract idea without significantly more. 
Claim 17 recites a mental process and also a mathematical calculation. 
Claim 18 recites mathematical calculations. Combining abstract ideas does not render the combination any less abstract.  See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017).
Claim 19 recites (emphasis added): 
[Claim 19] An apparatus for providing a social media service using a social relation between accounts based on a transaction ledger, the apparatus comprising: a data storage unit storing account information, inter- account social relation information, and social media service information; and a processor enabling transactions among users with the accounts based on the account information, deriving a social relation between respective accounts based on a transaction ledger generated by the transactions, and performing construction of a social media service based on the accounts by using the derived social relation between the respective accounts and the social media service information and data processing and transmission/reception for supporting community activities among the respective accounts.

Examiner finds that the emphasized portions of claim 1 recite an abstract idea—namely, mental processes. See MPEP 2106.04(a)(2)(III). When read as a whole, the recited limitations are directed to using mental steps to observe and evaluate data. See id (“Accordingly, the ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions”). 
Turning to each limitation individually, the deriving step merely requires observation of as little as two user transactions in a provided ledger and an evaluation of whether those two user transactions have any type of social connection. 
The performing step merely requires remembering (or notating with the aid of pen and paper) the derived contacts of those transactions (if any).
With respect to the remaining additional elements, Examiner finds the preamble has no patentable weight. See footnotes above. The terms “apparatus” and “processor” are subject to the analysis provided in claim 1 with respect to generic computer components. As such, they fail to integrate the exception and fail to provide an inventive concept. 
The elements “a data storage unit storing account information, inter- account social relation information, and social media service information” are insignificant extra solution activity in the form of mere data gathering and therefore fail to integrate the exception. They also fail to provide an inventive concept because they analogous to storing and retrieving information in memory and/or electronic record keeping.  See MPEP 2106.05(d)(II). 
The element “enabling transactions among users with the accounts based on the account information” has no patentable weight because it fails to limit the claim to structure other than a generic computer and fails to cause any steps to be performed.  “Enabling” also suggests an intended use. 
The element “data processing and transmission/reception for supporting community activities among the respective accounts” is subject to the analysis provided above for claim 1 and claim 16 and therefore fails to integrate the exception and fails to provide an inventive concept. 
As such, this claim recites an abstract idea without significantly more. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 USC 112(b). 
There are insufficient antecedent bases for the following bolded limitations in claim 18: 
[Claim 18] The method of claim 17, wherein the calculating of the value scale includes calculating the weighted centrality scale, the size of amount, the level of identity verification, and the change ratio based on the acquired transaction information, and calculating a value scale of the corresponding account by applying predetermined weights to the weighted centrality scale, the size of amount, the level of identity verification, and the change ratio which are calculated.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 -2, 5, 12, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gurugubelli US 2022/0005053 (Guru) 
With respect to claim 1, Guru teaches “An apparatus for deriving a social relation between accounts based on a transaction ledger, the apparatus comprising: a data storage unit storing account information”

[0016] According to the disclosed techniques, mining the social media network of the customer may include traversing horizontally from the customer (e.g., analyzing a first set of users that are directly connected with the customer) and/or vertically from the customer (e.g., analyzing a second set of users that are connected to the first set of users, or a third set connected to the second set, etc.). Potential customers of the business may be identified as users that correlate with one or more products and associate with the customer of the triggering event. The customer may send a social media message to the subset of users related to the one or more products, and the computer controller may track the social media message to analyze and identify additional users to promote the same one or more products or additional products. The computer controller may track the social media message by building a database (e.g., using blockchain technology) that details each action of the social media message, from posting to commenting to inquiry with the business to sale with the business.

(Examiner finds all the information related to a social media message teaches account information); 
 “software for deriving an inter-account social relation”

[0053] As described herein, controller 110 may use private or public transactional databases 140A, 140B to detect a sale or inquiry of the one or more products. For example, controller 110 may compare identifying user data 132 of users of tracking database 160 (which is to say, all users that the controller 110 has detected having exposure to the social media message) to financial transactions from financial databases to detect a sale of the one or more products by a user of the subset of users. For example, controller 110 may access public transactional database 140B to search for records (e.g., blocks of a bitcoin blockchain database) that include both identifying user data 132 of a user of tracking database 160 connected to the respective social media message and the one or more products. Alternatively, controller 110 may access an internal transactional database 140A (e.g., a private transactional database 140A of the financial institution that sells the one or more products) and detect a sale as recorded within the internal financial database that relates to both a user of the subset of users (e.g., as recorded in tracking database 160) and a product of the one or more products. As discussed above, controller 110 may detect and store within tracking database 160 a “partial positive” of a sale of a competing product between a user and a competitor of the financial institution (e.g., as the customer successfully influenced the user to buy the type of product of the message, if not the particular product of the message).

(user (i.e. customer) influences another user; Examiner finds this is inter-account social relation information between it describes a social relation between two users); 

“and inter-account social relation information” 
[0053] As described herein, controller 110 may use private or public transactional databases 140A, 140B to detect a sale or inquiry of the one or more products. For example, controller 110 may compare identifying user data 132 of users of tracking database 160 (which is to say, all users that the controller 110 has detected having exposure to the social media message) to financial transactions from financial databases to detect a sale of the one or more products by a user of the subset of users. For example, controller 110 may access public transactional database 140B to search for records (e.g., blocks of a bitcoin blockchain database) that include both identifying user data 132 of a user of tracking database 160 connected to the respective social media message and the one or more products. Alternatively, controller 110 may access an internal transactional database 140A (e.g., a private transactional database 140A of the financial institution that sells the one or more products) and detect a sale as recorded within the internal financial database that relates to both a user of the subset of users (e.g., as recorded in tracking database 160) and a product of the one or more products. As discussed above, controller 110 may detect and store within tracking database 160 a “partial positive” of a sale of a competing product between a user and a competitor of the financial institution (e.g., as the customer successfully influenced the user to buy the type of product of the message, if not the particular product of the message).

(user (i.e. customer) influences another user; Examiner finds this is inter-account social relation information between it describes a social relation between two users); 

 “and a processor deriving the inter-account social relation based on a transaction ledger generated by transactions among users with the accounts” 
[0077] Tracking module 210 may match purchases of similar or identical products to the message. For example, using data from private transactional database 140A or public transactional database 140B, tracking module 210 may determine that a user of the subset of users that received a message relating to a product later purchased the exact product or a substantially similar product. For another example, tracking module 210 may determine that a “downstream” user that was forwarded and then favorited a message relating to a product then purchased the product. Tracking module 210 may record such sales, inquiries, or interactions between users and the business within tracking data 250 as result blocks 254. In some examples, tracking module 210 may track a message and determine that a forwarded message, once favorited or reposted or retweeted or the like by a downstream user, resulted in a relatively high number of sales of a product of the message. Tracking module 210 may record within memory 240 as tracking data 250 each of these favorites and reposts and retweets as activity blocks 252, and may save within tracking data each of sales as respective result blocks 254.

(derived inter-account social relation is that a user bought the same product suggested by the customer (i.e., one user has influence over another user); public transactional database includes a ledger such as blockchain—see ¶ 4); 
 “and performing construction of a social media service based on the accounts by using the derived inter- account social relation” 
0078] Using this data, in response to a future triggering event, determining module 204 may identify the downstream user as a relatively influential user based on the previous success of the downstream user as captured by tracking module 210. In subsequent actions, tracking module 210 may prioritize communicating directly with the identified downstream influential user when offering incentives in response for communication with a subset of users. By tracking messages within analyzed social media networks and identifying influential users, tracking module 210 may enable controller 110 to improve at identifying and communicating with subsets of users that satisfy correlation thresholds and/or association thresholds over time, such that controller 110 may increasingly record social media messages result in sales.

(derived social relation that one user has influence over another user; this is used to provide a social media service in which a business promotes its products based on social media interactions); 
“and data processing and transmission/reception for supporting community activities among respective accounts4” 
[0078] Using this data, in response to a future triggering event, determining module 204 may identify the downstream user as a relatively influential user based on the previous success of the downstream user as captured by tracking module 210. In subsequent actions, tracking module 210 may prioritize communicating directly with the identified downstream influential user when offering incentives in response for communication with a subset of users. By tracking messages within analyzed social media networks and identifying influential users, tracking module 210 may enable controller 110 to improve at identifying and communicating with subsets of users that satisfy correlation thresholds and/or association thresholds over time, such that controller 110 may increasingly record social media messages result in sales.
	
 (community activities include one user sending another a message about a product, for example). 
With respect to claim 2,  Guru  teaches “wherein the account includes a blockchain address” 
[0004] In general, this disclosure describes techniques for computerized analysis of data of a social media network. A customer who manages a social media service may interact with a business to view, research, and/or purchase a given product. A computerized system associated with the business may detect this interaction and analyze the social media network of the customer on the social media service. The system may identify a set of users that are connected to the customer on the social media network with high potential to promote and/or consume products of the business. The system may further select the identified users by quantifying the connection between the customer and the users with high consumption potential by determining an “influence” of the customer related to the users. In response to an incentive sent to the customer, the customer may send a social media message that relates to products of the business to the identified set of users. The system may track the social media message by building a blockchain database of interactions, inquiries, and purchases that result from the message (e.g., by tracking a token embedded in the social media message). Alternatively, or additionally, the system may track the social media message by correlating details of the social media message against data of internal or external databases, such as an internal transactional database (e.g., a database of transactions of the products of the business) or a public blockchain database (e.g., a bitcoin database or the like).


[0038] Controller 110 may build a profile of a user in order to determine if the user correlates with one or more products. Controller 110 may build a profile from user data 132, post data 134, and spending data (e.g., as identified and gathered from public transactional databases 140B), and compare the profile to stored buying behavior to identify a correlation between users and products. For example, controller 110 may identify demographic information (e.g., age, nationality, gender, etc.), location information (e.g., a home state or city or address), purchase records (e.g., public records of purchases within blockchain databases that can be matched to identifying information of respective user) to build a spending profile of the user. A spending profile may be a set of data created by controller 110 that quantifies characteristics of a user. Each spending profile created/compiled by controller 110 may be unique to a user profile.

(by definition, a blockchain transaction includes a blockchain address). 
With respect to claim 5, Guru teaches “The apparatus of claim 1, wherein the processor calculates a value scale of each account from the derived social relation, and the data storage unit further stores the calculated value scale” in 
[0040] Controller 110 may determine if the customer satisfies an association threshold with the user. The association threshold may indicate an amount of influence that one user (e.g., the customer) has with other users (e.g., users of the subset of users). Controller 110 may identify this influence using user data 132 or post data 134. For example, controller 110 may determine that the customer may have an amount of influence with a user as a result of user data 132 indicating a relationship between the customer and the user (e.g., a romantic, familial, education, or employment relationship). For another example, controller 110 may determine that customer may have an amount of influence with a user as a result of post data 134 that indicates an amount of communication that surpasses a frequency (e.g., such that the customer and user communicate relatively regularly) or post data 134 that indicates respect (e.g., as a result of the user regularly liking, favoriting, forwarding/retweeting, or commenting on the customer's posts).

0041] In some examples, where a certain user is present in more than one social media service and satisfies the association threshold and/or correlation threshold in both social media services, controller 110 may identify the social media service in which the user has a relatively higher association threshold and/or correlation threshold. For example, customer Bill Smith may be connected to user Anne Johnson on both Facebook and Instagram, and Bill and Anne may regularly interact on both, but Anne may be relatively more active or consistent in positively interacting with Bill on Facebook. Controller 110 may detect this increased positivity (e.g., as indicated by a higher percentage of “likes” on Bill's posts on Facebook in comparison to Bill's posts on Instagram) and thus add Anne to a subset of users in Instagram (e.g., and not Facebook)

[0053] As described herein, controller 110 may use private or public transactional databases 140A, 140B to detect a sale or inquiry of the one or more products. For example, controller 110 may compare identifying user data 132 of users of tracking database 160 (which is to say, all users that the controller 110 has detected having exposure to the social media message) to financial transactions from financial databases to detect a sale of the one or more products by a user of the subset of users. For example, controller 110 may access public transactional database 140B to search for records (e.g., blocks of a bitcoin blockchain database) that include both identifying user data 132 of a user of tracking database 160 connected to the respective social media message and the one or more products. Alternatively, controller 110 may access an internal transactional database 140A (e.g., a private transactional database 140A of the financial institution that sells the one or more products) and detect a sale as recorded within the internal financial database that relates to both a user of the subset of users (e.g., as recorded in tracking database 160) and a product of the one or more products. As discussed above, controller 110 may detect and store within tracking database 160 a “partial positive” of a sale of a competing product between a user and a competitor of the financial institution (e.g., as the customer successfully influenced the user to buy the type of product of the message, if not the particular product of the message).

0077] Tracking module 210 may match purchases of similar or identical products to the message. For example, using data from private transactional database 140A or public transactional database 140B, tracking module 210 may determine that a user of the subset of users that received a message relating to a product later purchased the exact product or a substantially similar product. For another example, tracking module 210 may determine that a “downstream” user that was forwarded and then favorited a message relating to a product then purchased the product. Tracking module 210 may record such sales, inquiries, or interactions between users and the business within tracking data 250 as result blocks 254. In some examples, tracking module 210 may track a message and determine that a forwarded message, once favorited or reposted or retweeted or the like by a downstream user, resulted in a relatively high number of sales of a product of the message. Tracking module 210 may record within memory 240 as tracking data 250 each of these favorites and reposts and retweets as activity blocks 252, and may save within tracking data each of sales as respective result blocks 254.

[0078] Using this data, in response to a future triggering event, determining module 204 may identify the downstream user as a relatively influential user based on the previous success of the downstream user as captured by tracking module 210. In subsequent actions, tracking module 210 may prioritize communicating directly with the identified downstream influential user when offering incentives in response for communication with a subset of users. By tracking messages within analyzed social media networks and identifying influential users, tracking module 210 may enable controller 110 to improve at identifying and communicating with subsets of users that satisfy correlation thresholds and/or association thresholds over time, such that controller 110 may increasingly record social media messages result in sales.

 (Examiner finds the calculation of priority of influence is a “calculated value scale”). 

With respect to claim 12, Guru teaches “[Claim 12] The apparatus of claim 5, wherein the value scale includes a value evaluation scale by evaluation, a score scale, or a grade scale” in ¶¶  41-43 0 (Examiner finds the association/correlation thresholds are score and grade scales; the higher the association and/or threshold the more likely the users will be a part of the subset presented to the customer; an evaluated score is self-evidently evaluated). 
With respect to claim 15, Guru teaches “[Claim 15] The apparatus of claim 1, wherein the processor provides the derived inter-account social relation to a social media service providing apparatus so as to be linked with a social media account” in ¶ 30 
[0030] Controller 110 may identify an event as a triggering event by monitoring external databases for one of a predetermined list of key words or for records that include one of a predetermined set of flags. For example, controller 110 may search internal transactional database 140A or public transactional database 140B for new records that contain a “sale” term or flag as well as a “credit card” term or flag while also relating to a single customer and a business of controller 110. In some examples, controller 110 may also detect or identify that a customer of the triggering event has a social media network as part of the triggering event. For example, the triggering event may include a term or a flag that identifies the customer as managing a social media event (e.g., a customer may have filled in a “social media user” box in a form as part of the sale). For another example, controller 110 may autonomously check for social media networks of customers for every detected sale event regarding products of a business, thus categorizing (and detecting) a sale event of a customer that manages a social media as a triggering event.

[0031] In response to detecting the triggering event relating to a customer, controller 110 may mine one or more social media networks of the customer. In some examples, rather than identifying social media networks of the customer as part of the triggering event, controller 110 may identify one or more social media networks of the customer in response to the triggering event. Controller 110 may identify social media networks of the customer by matching identifying information of the triggering event with identifying information of user data 132 of the social media network. For example, controller 110 may match a name and address of a customer as identified in a sale of a triggering event with a name and address of a social media service user as indicated by user data 132.

With respect to claim 16, Guru teaches “[Claim 16] A method for deriving a social relation between accounts based on a transaction ledger, the method comprising: acquiring transaction information for a random account based on a transaction ledger generated by transactions among users with accounts” in 
0004] In general, this disclosure describes techniques for computerized analysis of data of a social media network. A customer who manages a social media service may interact with a business to view, research, and/or purchase a given product. A computerized system associated with the business may detect this interaction and analyze the social media network of the customer on the social media service. The system may identify a set of users that are connected to the customer on the social media network with high potential to promote and/or consume products of the business. The system may further select the identified users by quantifying the connection between the customer and the users with high consumption potential by determining an “influence” of the customer related to the users. In response to an incentive sent to the customer, the customer may send a social media message that relates to products of the business to the identified set of users. The system may track the social media message by building a blockchain database of interactions, inquiries, and purchases that result from the message (e.g., by tracking a token embedded in the social media message). Alternatively, or additionally, the system may track the social media message by correlating details of the social media message against data of internal or external databases, such as an internal transactional database (e.g., a database of transactions of the products of the business) or a public blockchain database (e.g., a bitcoin database or the like).


0020] Additionally, or alternatively, computing device 100 may track marketing efforts using various financial databases accessed over network 120, such as private transactional databases 140A that are substantially only available to the organization or business of computing device 100 or public transactional databases 140B such as public-ledger databases that utilize blockchain technology to store transactional data (e.g., a bitcoin database that publicly and reliably stores some details of transactions between two private parties). Computing device 100 may use these third-party databases to enable a business associated with computing device 100 to improve its marketing efforts over time in accordance with the techniques of this disclosure.


[0028] Controller 110 may mine social media networks in response to a triggering event. The triggering event may relate to one or more products. For example, the triggering event may be a sale of the one or more products to a customer, a pre-sale inquiry (e.g., an email or submitted form) related to the one or more products, a post-sale action (e.g., a mailing of the finalized agreement) for the one or more products, or the like.

[0029] The one or more products may be financial products of a financial institution, like mortgages or credit cards of a bank. Controller 110 may detect the triggering event on one or more databases as accessed over network 120. For example, controller 110 may access a private transactional database 140A of a bank to detect a sale of a financial product to a customer. Alternatively, controller 110 may access a public transactional database 140B to detect a sale of a financial product.


[0030] Controller 110 may identify an event as a triggering event by monitoring external databases for one of a predetermined list of key words or for records that include one of a predetermined set of flags. For example, controller 110 may search internal transactional database 140A or public transactional database 140B for new records that contain a “sale” term or flag as well as a “credit card” term or flag while also relating to a single customer and a business of controller 110. In some examples, controller 110 may also detect or identify that a customer of the triggering event has a social media network as part of the triggering event. For example, the triggering event may include a term or a flag that identifies the customer as managing a social media event (e.g., a customer may have filled in a “social media user” box in a form as part of the sale). For another example, controller 110 may autonomously check for social media networks of customers for every detected sale event regarding products of a business, thus categorizing (and detecting) a sale event of a customer that manages a social media as a triggering event.

[0038] Controller 110 may build a profile of a user in order to determine if the user correlates with one or more products. Controller 110 may build a profile from user data 132, post data 134, and spending data (e.g., as identified and gathered from public transactional databases 140B), and compare the profile to stored buying behavior to identify a correlation between users and products. For example, controller 110 may identify demographic information (e.g., age, nationality, gender, etc.), location information (e.g., a home state or city or address), purchase records (e.g., public records of purchases within blockchain databases that can be matched to identifying information of respective user) to build a spending profile of the user. A spending profile may be a set of data created by controller 110 that quantifies characteristics of a user. Each spending profile created/compiled by controller 110 may be unique to a user profile.


(the random account is the customer; the customer account is random in that no entity has direct control over the transaction performed by that account (other than the user themselves); see ¶ 4—(“A customer who manages a social media service may interact with a business to view, research, and/or purchase a given product”); when “random account” is read in light of the specification it is clear the word does not mean the account is selected at random but that the transactions performed by the account are not controlled by any particular entity other than the user; see , for example, spec at page 2 (“When a random transaction occurs between accounts.); p. 38 (“To this end, the processor 220 may inquire the inter-
account social relation and the value scale information for the
corresponding account for a user with a random account from the
transaction ledger based inter-account social relation deriving
apparatus 100 periodically or at a user’s request. page”); stated another the specification is treating the word “random” as equivalent to the word “any” or “an”); 

 “deriving a social relation between respective accounts based on the acquired transaction information” 
[0033] Upon identifying one or more social media networks of a customer, controller 110 may horizontally traverse the social media networks to gather social media data from the social media networks. Horizontally traversing the social media networks may include gathering social media data such as user data 132 from one or more sets of users that are connected to the customer within the respective social media network(s) of the customer. In some examples, each set of users relates to a single social media network. Some entities may be represented in more than one social media network and therefore more than one set of users. For example, a customer Bill Smith may maintain a social media network on Facebook and Instagram, and Bill Smith may be connected to user Anne Johnson in both social media networks, such that Anne Johnson is in both a first set of users of Bill's Facebook social media network and a second set of users of Bill's Instagram social media network.

0040] Controller 110 may determine if the customer satisfies an association threshold with the user. The association threshold may indicate an amount of influence that one user (e.g., the customer) has with other users (e.g., users of the subset of users). Controller 110 may identify this influence using user data 132 or post data 134. For example, controller 110 may determine that the customer may have an amount of influence with a user as a result of user data 132 indicating a relationship between the customer and the user (e.g., a romantic, familial, education, or employment relationship). For another example, controller 110 may determine that customer may have an amount of influence with a user as a result of post data 134 that indicates an amount of communication that surpasses a frequency (e.g., such that the customer and user communicate relatively regularly) or post data 134 that indicates respect (e.g., as a result of the user regularly liking, favoriting, forwarding/retweeting, or commenting on the customer's posts).

[0042] Controller 110 may compile all the users that satisfy the association threshold and/or correlation threshold into a subset of users. In some examples, controller 110 may present the subset of users to the customer. Controller 110 may present the subset of users to the customer so that the customer may send a social media message with the subset of users. The social media message may relate to the one or more products, such as an advertisement for the one or more products. The social media message may be direct, personalized, and private messages to individual users of the subset of users, a public message to all users of the subset of users, or some combination of the two.

(the customer’s transactional information contained in the public databases ( e.g. blockchain) is the basis of forming the subset of users related to the customer); 
“and performing construction of a social media service based on the account by using the derived social relation between the respective accounts and data processing and transmission/reception for supporting community activities among the respective accounts5” 
[0033] Upon identifying one or more social media networks of a customer, controller 110 may horizontally traverse the social media networks to gather social media data from the social media networks. Horizontally traversing the social media networks may include gathering social media data such as user data 132 from one or more sets of users that are connected to the customer within the respective social media network(s) of the customer. In some examples, each set of users relates to a single social media network. Some entities may be represented in more than one social media network and therefore more than one set of users. For example, a customer Bill Smith may maintain a social media network on Facebook and Instagram, and Bill Smith may be connected to user Anne Johnson in both social media networks, such that Anne Johnson is in both a first set of users of Bill's Facebook social media network and a second set of users of Bill's Instagram social media network.

0040] Controller 110 may determine if the customer satisfies an association threshold with the user. The association threshold may indicate an amount of influence that one user (e.g., the customer) has with other users (e.g., users of the subset of users). Controller 110 may identify this influence using user data 132 or post data 134. For example, controller 110 may determine that the customer may have an amount of influence with a user as a result of user data 132 indicating a relationship between the customer and the user (e.g., a romantic, familial, education, or employment relationship). For another example, controller 110 may determine that customer may have an amount of influence with a user as a result of post data 134 that indicates an amount of communication that surpasses a frequency (e.g., such that the customer and user communicate relatively regularly) or post data 134 that indicates respect (e.g., as a result of the user regularly liking, favoriting, forwarding/retweeting, or commenting on the customer's posts).

[0042] Controller 110 may compile all the users that satisfy the association threshold and/or correlation threshold into a subset of users. In some examples, controller 110 may present the subset of users to the customer. Controller 110 may present the subset of users to the customer so that the customer may send a social media message with the subset of users. The social media message may relate to the one or more products, such as an advertisement for the one or more products. The social media message may be direct, personalized, and private messages to individual users of the subset of users, a public message to all users of the subset of users, or some combination of the two.

(The subset of users presented to the customer is a type of social media service in that it presents social connections for the user to interact with) 
With respect to claim 17, Guru teaches [Claim 17] The method of claim 16, further comprising: calculating a value scale of each account from the derived social relation” in 
[0040] Controller 110 may determine if the customer satisfies an association threshold with the user. The association threshold may indicate an amount of influence that one user (e.g., the customer) has with other users (e.g., users of the subset of users). Controller 110 may identify this influence using user data 132 or post data 134. For example, controller 110 may determine that the customer may have an amount of influence with a user as a result of user data 132 indicating a relationship between the customer and the user (e.g., a romantic, familial, education, or employment relationship). For another example, controller 110 may determine that customer may have an amount of influence with a user as a result of post data 134 that indicates an amount of communication that surpasses a frequency (e.g., such that the customer and user communicate relatively regularly) or post data 134 that indicates respect (e.g., as a result of the user regularly liking, favoriting, forwarding/retweeting, or commenting on the customer's posts).

0041] In some examples, where a certain user is present in more than one social media service and satisfies the association threshold and/or correlation threshold in both social media services, controller 110 may identify the social media service in which the user has a relatively higher association threshold and/or correlation threshold. For example, customer Bill Smith may be connected to user Anne Johnson on both Facebook and Instagram, and Bill and Anne may regularly interact on both, but Anne may be relatively more active or consistent in positively interacting with Bill on Facebook. Controller 110 may detect this increased positivity (e.g., as indicated by a higher percentage of “likes” on Bill's posts on Facebook in comparison to Bill's posts on Instagram) and thus add Anne to a subset of users in Instagram (e.g., and not Facebook).
 (Examiner finds the association correlation threshold is a “calculated value scale”). 
With respect to claim 19, Gugu teaches “[Claim 19] An apparatus for providing a social media service using a social relation between accounts based on a transaction ledger, the apparatus comprising: a data storage unit storing account information”
[0016] According to the disclosed techniques, mining the social media network of the customer may include traversing horizontally from the customer (e.g., analyzing a first set of users that are directly connected with the customer) and/or vertically from the customer (e.g., analyzing a second set of users that are connected to the first set of users, or a third set connected to the second set, etc.). Potential customers of the business may be identified as users that correlate with one or more products and associate with the customer of the triggering event. The customer may send a social media message to the subset of users related to the one or more products, and the computer controller may track the social media message to analyze and identify additional users to promote the same one or more products or additional products. The computer controller may track the social media message by building a database (e.g., using blockchain technology) that details each action of the social media message, from posting to commenting to inquiry with the business to sale with the business.

(Examiner finds all the information related to a social media message teaches account information); 
 “inter- account social relation information”
[0053] As described herein, controller 110 may use private or public transactional databases 140A, 140B to detect a sale or inquiry of the one or more products. For example, controller 110 may compare identifying user data 132 of users of tracking database 160 (which is to say, all users that the controller 110 has detected having exposure to the social media message) to financial transactions from financial databases to detect a sale of the one or more products by a user of the subset of users. For example, controller 110 may access public transactional database 140B to search for records (e.g., blocks of a bitcoin blockchain database) that include both identifying user data 132 of a user of tracking database 160 connected to the respective social media message and the one or more products. Alternatively, controller 110 may access an internal transactional database 140A (e.g., a private transactional database 140A of the financial institution that sells the one or more products) and detect a sale as recorded within the internal financial database that relates to both a user of the subset of users (e.g., as recorded in tracking database 160) and a product of the one or more products. As discussed above, controller 110 may detect and store within tracking database 160 a “partial positive” of a sale of a competing product between a user and a competitor of the financial institution (e.g., as the customer successfully influenced the user to buy the type of product of the message, if not the particular product of the message).

(user (i.e. customer) influences another user; Examiner finds this is inter-account social relation information between it describes a social relation between two users); 
“and social media service information”
0049] Controller 110 may record the transmission of the social media message within tracking database 160 using blockchain technology. For example, controller 110 may record the social media message as an instantiation event between the customer and the respective user. In other examples, controller 110 may record the triggering event as the instantiating event that results in the social media message. Controller 110 may store the social media message as a single “block” in the blockchain database, such that subsequent activity (e.g., comments on the social media messages, forwarding of social media messages, inquiries with the business resulting from social media message, sales of the products resulting from the social media message) is stored as subsequent blocks linked to the social media message within tracking database 160. In this way controller 110 may reliably store tracking data in such a way that the causal reaction to a social media message is securely stored for later reference.

(any information related to any aspect of social media is “social media service information); 
 “and a processor enabling transactions among users with the accounts based on the account information” 
[0077] Tracking module 210 may match purchases of similar or identical products to the message. For example, using data from private transactional database 140A or public transactional database 140B, tracking module 210 may determine that a user of the subset of users that received a message relating to a product later purchased the exact product or a substantially similar product. For another example, tracking module 210 may determine that a “downstream” user that was forwarded and then favorited a message relating to a product then purchased the product. Tracking module 210 may record such sales, inquiries, or interactions between users and the business within tracking data 250 as result blocks 254. In some examples, tracking module 210 may track a message and determine that a forwarded message, once favorited or reposted or retweeted or the like by a downstream user, resulted in a relatively high number of sales of a product of the message. Tracking module 210 may record within memory 240 as tracking data 250 each of these favorites and reposts and retweets as activity blocks 252, and may save within tracking data each of sales as respective result blocks 254.

(transactions among users include two users, for example, buying the same product); 
 “deriving a social relation between respective accounts based on a transaction ledger generated by the transactions” 
[0077] Tracking module 210 may match purchases of similar or identical products to the message. For example, using data from private transactional database 140A or public transactional database 140B, tracking module 210 may determine that a user of the subset of users that received a message relating to a product later purchased the exact product or a substantially similar product. For another example, tracking module 210 may determine that a “downstream” user that was forwarded and then favorited a message relating to a product then purchased the product. Tracking module 210 may record such sales, inquiries, or interactions between users and the business within tracking data 250 as result blocks 254. In some examples, tracking module 210 may track a message and determine that a forwarded message, once favorited or reposted or retweeted or the like by a downstream user, resulted in a relatively high number of sales of a product of the message. Tracking module 210 may record within memory 240 as tracking data 250 each of these favorites and reposts and retweets as activity blocks 252, and may save within tracking data each of sales as respective result blocks 254.

(derived social relation is that the user bought the same product suggested by customer (i.e., one user has influence over another user)); 

 “and performing construction of a social media service based on the accounts by using the derived social relation between the respective accounts”

0078] Using this data, in response to a future triggering event, determining module 204 may identify the downstream user as a relatively influential user based on the previous success of the downstream user as captured by tracking module 210. In subsequent actions, tracking module 210 may prioritize communicating directly with the identified downstream influential user when offering incentives in response for communication with a subset of users. By tracking messages within analyzed social media networks and identifying influential users, tracking module 210 may enable controller 110 to improve at identifying and communicating with subsets of users that satisfy correlation thresholds and/or association thresholds over time, such that controller 110 may increasingly record social media messages result in sales.


(derived social relation that one user has influence over another user; this is used to provide a social media service in which a business promotes its products based on social media interactions); 

“and the social media service information and data processing and transmission/reception for supporting community activities among the respective accounts” 
[0078] Using this data, in response to a future triggering event, determining module 204 may identify the downstream user as a relatively influential user based on the previous success of the downstream user as captured by tracking module 210. In subsequent actions, tracking module 210 may prioritize communicating directly with the identified downstream influential user when offering incentives in response for communication with a subset of users. By tracking messages within analyzed social media networks and identifying influential users, tracking module 210 may enable controller 110 to improve at identifying and communicating with subsets of users that satisfy correlation thresholds and/or association thresholds over time, such that controller 110 may increasingly record social media messages result in sales.
	
 (community activities include one user sending another a message about a product, for example). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guru. 
With respect to claim 13, Guru teaches  “The apparatus of claim 5, wherein the processor expresses the value scale . . . .according to an importance, a utilization pattern, or characteristics of the account” in  ¶ 40 (utilization pattern includes what the user does after being contacted by another user (e.g. does the user purchase a product)). 
	It appears Guru fails to teach badge or character images.  However, Examiner takes official notice that these items were well known in the art before the effective filing date of the invention. It would have been obvious to one skilled in the art before the effective filing date to modify the expression of the value scale in Guru to include a plurality of badge images or a plurality of character images.  The motivation would have been to allow a user to easily scan a screen to see important information. 
Claim(s) 3-4, 6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guru as applied to claim 1 above and further in view of Ignatyev US 20150254651 A1 (hereinafter Ign). 
With respect to claim 3, Guru teaches “The apparatus of claim 1, wherein the processor derives the inter-account social relation by using transaction information. . . .”  
[0077] Tracking module 210 may match purchases of similar or identical products to the message. For example, using data from private transactional database 140A or public transactional database 140B, tracking module 210 may determine that a user of the subset of users that received a message relating to a product later purchased the exact product or a substantially similar product. For another example, tracking module 210 may determine that a “downstream” user that was forwarded and then favorited a message relating to a product then purchased the product. Tracking module 210 may record such sales, inquiries, or interactions between users and the business within tracking data 250 as result blocks 254. In some examples, tracking module 210 may track a message and determine that a forwarded message, once favorited or reposted or retweeted or the like by a downstream user, resulted in a relatively high number of sales of a product of the message. Tracking module 210 may record within memory 240 as tracking data 250 each of these favorites and reposts and retweets as activity blocks 252, and may save within tracking data each of sales as respective result blocks 254.

It appears Guru fails to explicitly teach that the transaction information is necessarily “between the accounts”. However, Ign US 20150254651 A1 teaches transactions between the two accounts in the abstract and ¶ 46 and ¶ 50. 
Ign and Guru are analogous art because they are from the same field of endeavor as the claimed invention. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the transaction and users in Guru to include the transactions between the users in Ign. 
The motivation would have been to quickly increase important and relevant transaction activity in a financial transaction network. See Ign ¶ 8 and ¶ 68. 
With respect to claim 4, it appears Guru fails to teach but Ign teaches “The apparatus of claim 1, wherein the transaction information includes at least one of transaction information between the corresponding account and another account and a transaction frequency with the other account.” 

[0111] As discussed previously, some of the goals of financial graph adaptation are: a) improving user experience by providing more relevant options/information to the user 601, and b) making sure that money transferred from user 601 to another user of the network as a payment for groceries purchased, will be used later more effectively within the financial transactions network, which may lead to higher revenue for the owners of the financial transactions network and benefit more users within the network. Based on these goals, the owners of the financial transaction network would like to redirect some of the money that user 601 transfers to user 602 to user 604 since user 604 has higher centrality value. As discussed above, a user with a higher centrality value is more likely (or more frequently) to use any received money in a future transactions within the financial network. A higher centrality value of the user may also indicate that other users, connected with the user by the financial transactions graph, are more likely to use any received money in a future transaction within the financial network. 

Ign and Guru are analogous art because they are from the same field of endeavor as the claimed invention. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the transaction information Guru to include “wherein the transaction information includes at least one of transaction information between the corresponding account and another account and a transaction frequency with the other account.” 
The motivation would have been to quickly increase important and relevant transaction activity in a financial transaction network. See Ign ¶ 8 and ¶ 68. 
With respect to claim 6, it appears Guru fails to teach, but Ign teaches  “. . . by using at least one of a weighted centrality scale” in the abstract and ¶ 51  (“higher centrality” teaches “weighted”); 
“amount information of the corresponding account” in ¶ 50 ($100 vs. $1); 
“change ratio information” in ¶ 63 (“. . . factors that can be used to determine the weight for each edge with respect to financial transactions can also include geographic attributes such as distance between parties through to ratios of transactions leaving a financial ecosystem of interest. . .) (emphasis added); 
“and a level of identity verification information” in ¶ 93 (level includes partial match of profiles who provide similar services, for example). 
Ign and Guru are analogous art because they are from the same field of endeavor as the claimed invention. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify calculation of the value scale in Guru to include “by using at least one of a weighted centrality scale ; amount information of the corresponding account  change ratio information and a level of identity verification information” 
The motivation would have been to quickly increase important and relevant transaction activity in a financial transaction network. See Ign ¶ 8 and ¶ 68. 
With respect to claim 14, it appears Guru fails to teach, but Ign teaches “. . . at least one of transaction size” in ¶ 50 ($100 is a bigger transaction than $1); ¶ 51 (total amount of money); 
“a transaction frequency” in ¶ 51 
“a size of amount” in ¶ 50 ($100 is a bigger transaction than $1); ¶ 51 (total amount of money); 
“and a transaction item” in ¶¶ 34, 85  (item includes product sold, for example). 
t would have been obvious to one skilled in the art before the effective filing date of the invention to modify “the characteristics of the account” to include  at least one of transaction size” “a transaction frequency” “a size of amount” “and a transaction item” as taught by Ign.  
The motivation would have been to quickly increase important and relevant transaction activity in a financial transaction network. See Ign ¶ 8 and ¶ 68. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner finds that preamble has no patentable weight because it does not breathe any meaning to the claim other than what is already in the body of the claim. 
        2 Examiner finds “for supporting community activities among respective accounts” has no patentable weight.  It recites intended use, fails to limit the claim to any particular structure (other than a general purpose computer), and fails to cause any particular steps to be performed.  See MPEP 2111.04
        3 See footnote 2 above. 
        4 Even though the prior teaches the phrase “for supporting community activity among respective accounts, ”Examiner also finds the phrase has no patentable weight.  It fails to cause any steps to be performed and fails to limit the claim to any particular structure other than generic computer storage. See MPEP 2111.04. It also recites intended use. See MPEP 2103 (I)(C). 
        5 See footnote 1 above.